DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments

Applicant’s arguments with respect to claim(s) 1-5 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stoner et. al (US 2009/0140060 A1) in view of Horiuchi (US 2009/0014545 A1).
With respect to claim 1 Stoner discloses a fan system for a space associated with a conditioner [reference character 16 in Fig. 1] for conditioning air in the space, comprising: a sensor [reference character 24 in Fig. 1] for measuring a temperature in the space; a controller [reference character 12 in Fig. 1] for controlling the conditioner based on the temperature sensed by the sensor [see Fig. 8].

Horiuchi discloses a building temperature control system that includes a fan [reference characters C2, and T2 in Fig. 1], separate from the conditioner, said fan adapted for circulating air within the space based on the temperature sensed by the sensor. The fan is provided in order to allow for the creation of an upward or downward movement of air in the room [paragraph 0022].
It would have been obvious to one of ordinary skill in the art at the time of the filing date of the invention to modify the system taught by Stoner by including a ceiling fan that is controlled by a building controller based on interior temperature, as taught by Horiuchi, in order to allow for the creation of an upward or downward movement of air in the room [paragraph 0022 of Horiuchi].
With respect to claim 2 Stoner discloses that the controller comprises a thermostat, and the sensor is connected to the thermostat [see paragraph 0016].
With respect to claim 3 Stoner does not disclose that the fan is adapted for being mounted to a ceiling in the space.
Horiuchi discloses that the fan is adapted for being mounted to a ceiling in the space [see Fig. 1].
It would have been obvious to one of ordinary skill in the art at the time of the filing date of the invention to modify the system taught by Stoner by including a ceiling fan that is controlled by a building controller based on interior temperature, as taught by Horiuchi, in order to allow for the creation of an upward or downward movement of air in the room [paragraph 0022 of Horiuchi].
	With respect to claim 4 Stoner does not disclose that the sensor is connected to the fan.
Horiuchi discloses that the sensor is connected to the fan [see Fig. 3, the fan controller is connected to the temperature sensor through the controller C].
It would have been obvious to one of ordinary skill in the art at the time of the filing date of the invention to modify the system taught by Stoner by including a ceiling fan that is controlled by a building controller based on interior temperature, as taught by Horiuchi, in order to allow for the creation of an upward or downward movement of air in the room [paragraph 0022 of Horiuchi].
With respect to claim 5 Stoner discloses that the controller includes a set point temperature for regulating the on/off condition of the conditioner, and is adapted for adjusting the set point temperature based on the temperature sensed by the sensor [see Fig. 8 and paragraphs 0060-0062 and paragraph 0027].

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-5 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 of U.S. Patent No. U.S. Patent No. 10,801,508 in view of Horiuchi (US 2009/0014545 A1). With regards to independent claim 1 10,801,508 discloses all of the required limitations with the exception of a fan, separate from the conditioner, said fan adapted for circulating air within the space based on the temperature sensed by the sensor.
Horiuchi discloses a building temperature control system that includes a fan [reference characters C2, and T2 in Fig. 1], separate from the conditioner, said fan adapted for circulating air within the space based on the temperature sensed by the sensor. The fan is provided in order to allow for the creation of an upward or downward movement of air in the room [paragraph 0022].
It would have been obvious to one of ordinary skill in the art at the time of the filing date of the invention to modify the system taught by 10,801,508 by including a ceiling fan that is controlled by a building controller based on interior temperature, as taught by Horiuchi, in order to allow for the creation of an upward or downward movement of air in the room [paragraph 0022 of Horiuchi].

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIVEK K SHIRSAT whose telephone number is (571)272-3722. The examiner can normally be reached M-F 9:00AM-5:20AM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven B McAllister can be reached on 571-272-6785. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VIVEK K SHIRSAT/Primary Examiner, Art Unit 3762